Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The filing of this application a Continuation of Application No. 15/448,020, filed March 2, 2017, which is a Division of U.S. Patent Application No. 14/383,614, filed September 8, 2014, which in turn is a national stage application of PCT/EP2013/054442, filed March 5, 2013, which claims the benefit and priority of U.S. Provisional Application No. 61/607,073, filed March 6, 2012, and claims the benefit and priority of German Patent Application No. 10 2012 101 877.4, filed March 6, 2012 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structure modifier. Such claim limitation(s) is/are: “a catching device” in claim 1, line 11; “a first flexing 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph, (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph.
 
Terminal Disclaimer
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,470,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-25 allowed.

Referring to claim 1, Rourke et al. (US 2013/0211513), which is closest prior art, discloses a catheter system and a method for repairing a mitral valve, comprising: an elongate primary catheter 1 (Fig. 2-11) which has at least one inner lumen and which extends along a longitudinal axis and has a distal end portion and a proximal end portion, first and second elongate secondary catheters 5, 11 (Fig. 2) each extending along a longitudinal axis, each comprising a distal end portion and a proximal end portion and an inner lumen, and each comprising a secondary alignment portion (when catheters are in alignment configuration when the flexing mechanisms are not actuated), which is located between the distal and proximal end portions and adjacent to the distal end portion, and each positionable in an inner lumen of the primary catheter 50 or 72 to be moveable relatively thereto and exposable therefrom, a first flexing mechanism (7 is made from nitinol material, [0087]-[0090]) to provide the distal end portion of the first and second secondary catheter with a tendency to assume a first secondary bent shape; a pair of tertiary catheters (guidewires 9, 11, [0094]-[0095]); and a catching mechanism 12 (Figs. 4-7, [0106]) at the distal terminal end of catheter member 11. Rourke discloses the instrument is inserted into the apex of the heart (Figs. 2-7). 

Referring again to Rourke reference, Rourke fails to discloses the limitation of the secondary alignment portion of at least one of the first and second elongate catheters is flexed by a second flexing mechanism to assume a second secondary bent shape having a predetermined curvature, optionally with a radius of substantially 30 to 70 mm and optionally describing an angle of 90 degrees to 270 degrees, wherein the arm portion of the first secondary catheter and the arm portion of the second secondary catheter extend in different directions to each other when the secondary alignment portion of the first secondary catheter and the secondary alignment portion of the second secondary catheter assume the second secondary bent shape in parallel to each other.

Referring again to claim 1, Spence et al. (US 2008/0228267) discloses a catheter member (Figs. 7-10) for interacting with a circumferential tissue structure 22, 24 (leaflet of mitral valve) comprising: an elongate primary catheter 50 or 72 (Fig. 7-9) which has at least one inner lumen and which extends along a longitudinal axis and has a distal end portion and a proximal end portion; first and second elongate secondary catheters 78, 76 (Fig. 9) each extending along a longitudinal axis, each comprising a distal end portion and a proximal end portion and an inner lumen, and each comprising a secondary alignment portion (when catheters 78 and 76 are in alignment configuration when the flexing mechanisms are not actuated, Figs. 7), which is located between the distal and proximal end portions and adjacent to the distal end portion, and each positionable in an inner lumen of the primary catheter 50 or 72 to be moveable relatively thereto and exposable therefrom; a first flexing mechanism 80, 82 (Figs. 9-10, [0067]-first and second elongate tertiary catheters P1, P3 (Fig. 10).

Referring still to claim 1, the art of record alone or in combination did not teach the recited limitations of the limitation of the secondary alignment portion of at least one of the first and second elongate catheters is flexed by a second flexing mechanism to assume a second secondary bent shape having a predetermined curvature, optionally with a radius of substantially 30 to 70 mm and optionally describing an angle of 90 degrees to 270 degrees, wherein the arm portion of the first secondary catheter and the arm portion of the second secondary catheter extend in different directions to each other when the secondary alignment portion of the first secondary catheter and the secondary alignment portion of the second secondary catheter assume the second secondary bent shape in parallel to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771